Citation Nr: 1645901	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1969 to January 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a November 2009 rating decision of the RO in Pittsburgh, Pennsylvania.

In a decision dated in September 2015, the Board denied this matter; and, the Veteran appealed that decision to the Veterans Court.  In an Order dated in August 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue to the Board for additional development consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for gout on the basis that it was caused or permanently worsened by his service-connected "Recurrent Nephrolithiasis with Urethral Stricture," also characterized as urinary or kidney stones.  

The parties to the August 2016 Joint Motion agreed that the October 2009 and February 2014 medical opinions relied upon by the Board were inadequate because both opinions address only the question of secondary causation of gout by the service-connected kidney stones, and neither addresses the question of secondary aggravation of gout by the service-connected kidney stones.  The parties cited El-Amin v. Shinseki, 26 Vet.App. 136, 140 (2013) (a medical opinion addressing the issue of secondary service connection is inadequate where it fails to adequately encompass the question of aggravation). 

The parties stipulated that "remand is warranted for Appellant to undergo a new VA examination and to secure a medical opinion" addressing whether the Veteran's gout was aggravated by his service-connected kidney stones.  

Because the parties specified that a new examination is necessary, a supplemental opinion will not satisfy the Order of the Veterans Court.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the nature and etiology of his gout.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's gout was permanently worsened beyond the natural progress of the disease by the Veteran's service-connected recurrent nephrolithiasis with urethral stricture or medications taken to treat this condition.  

Please address the evidence submitted by the Veteran consisting of a drug interaction warning label for his prescribed potassium citrate, which states: "This medication is used to make urine less acidic.  This effect helps the kidneys get rid of uric acid, thereby helping to prevent gout and kidney stones."  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


